Citation Nr: 9908050	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  91-14 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1948 to 
December 1951.

This appeal initially arose from a rating decision of March 
1989 from the Department of Veterans Affairs (VA) Roanoke, 
Virginia Regional Office (RO).  In a decision dated in April 
1995, the Board of Veterans' Appeals (Board) denied the 
veteran's claim; he thereafter appealed that determination to 
the former United States Court of Veterans Appeals, now the 
United States Court of Appeals for Veterans Claims (Court).  
While his case was pending before the Court, the Office of 
the General Counsel for VA, on behalf of the Secretary, filed 
a motion (which was not opposed) to vacate the April 1995 
decision by the Board and to remand the case for further 
development and readjudication.  The Court granted this 
motion in an August 1996 order and the case was returned to 
the Board.  By means of a remand decision dated in March 
1997, the Board requested additional development of the 
record by the RO.  Following accomplishment of that 
development, the RO confirmed and continued its prior denial 
of the veteran's claim and the veteran was so informed by a 
supplemental statement of the case issued in September 1997.  
The case was thereafter returned to the Board for appellate 
consideration.


FINDINGS OF FACT


1.  The veteran's military records did not indicate 
engagement in combat with the enemy or direct combat 
participation.

2.  The occurrence of the veteran's alleged stressors have 
not been supported by credible evidence.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(d), (f), (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for psychiatric 
complaints, findings or diagnosis.  Post service VA and 
private medical records from October 1961 to September 1974 
pertain to musculoskeletal, gastrointestinal, cardiovascular 
and pulmonary disorders.  All medical records prior to a VA 
examination report of July 1988 are negative for psychiatric 
content.

On a VA general examination in July 1988, the veteran 
reported on psychiatric evaluation having recent difficulty 
sleeping at night.  The examiner noted that the veteran was 
increasingly having difficulty processing memories of his 
experiences in ground combat in the Korean Conflict.  It was 
further indicated that the veteran reported landing at Inchon 
and undergoing combat at Chosin.  Undiagnosed 
neuropsychiatric disorder manifested by sleep disorder and 
increasingly disturbing memories of ground combat experiences 
in the Korean Conflict was the pertinent diagnosis.

In September 1988, the veteran filed a claim for PTSD due to 
his experiences during the Korean War.  The veteran reported 
that he was in the 57th Military Police Company, 8th Army, 
and that due to heavy guerrilla activity he was involved in 
combat almost daily.  He asserted that his first cousin,  
[redacted], was assigned to an Infantry unit (1st Cavalry), and 
was killed approximately 100 yards from where he was 
fighting.  He added that his Military Police unit was 
attached to several Infantry units during his stay in Korea.  

In November 1988, in response to an inquiry from the RO, the 
National Personnel Records Center (NPRC) informed the RO that 
no personnel records have been located for the veteran, whose 
records may have been destroyed in a fire in July 1973.  

In November 1988, the RO requested a stressor statement from 
the veteran, detailing the circumstances of any stressful 
events experienced in service.  That same month, the veteran 
responded by noting his service with the 57th MP Company from 
November 1950 to November 1951, just behind infantry front 
line units, where he directed traffic to and from the front.  
He noted duties sometimes up to 2 to 3 days guarding bridges, 
ammunition dumps, etc., and being exposed "on lots of 
occasions" to guerrilla small arms fire.  He said on one 
occasion he was with the 5th Cavalry and "caught the last 
tank out".

A March 1989 rating action denied service connection for PTSD 
on the basis that the evidence of record did not show this 
disorder.  The veteran filed a notice of disagreement with 
this determination in November 1989.  

In January 1990, the RO wrote to the United States Army and 
Joint Services Environmental Support Group (ESG) seeking the 
complete unit history of the 57th MP Company for the period 
of the veteran's service in Korea, in an attempt to verify 
the veteran's claimed combat stressors.  In March 1990, the 
ESG replied that they were unable to document the veteran's 
stressors absent specific information from the veteran as to 
the details surrounding the claimed stressor event(s), such 
as "who, what, where and when".  

In March 1990, the veteran submitted a preprinted form or 
questionnaire designed specifically to support a claim for VA 
disability compensation for PTSD resulting from Vietnam 
service; it was modified to apply to Korean service.  In 
response to questions on the form, the veteran stated his 
unit as the 57th MP Company, Korea, Inchon to south at 
Monyong and north to the 38th parallel and to other 
locations, including "Hawachon Reservoir, which was blown 
out and nearly got washed away."  He stated his duty was 
guarding isolated roads, bridges and ammunition dumps.  He 
reported sustaining a left hernia while blowing up a kitchen 
supply truck to keep it from the enemy.  Under the item 
"military experiences I believe were most terrifying, life-
threatening, or stressful to me," he endorsed by a mark the 
following selections from a list; armed combat or enemy 
action; grave registration duty; treating or dealing with 
casualties (including enemy); shelled (with 11th Engineers); 
other life-threatening actions, "Chinese broke through and 
our lines were left open by 6th ROC south Koreans."  He 
subscribed to the entry, "since the event described above, I 
have reexperienced the event in nightmares, flashbacks, and 
just over and over again in my mind," with the following 
events occurring over the past 31 years: Nightmares, four 
times each month, thoughts of the event 30 times each month, 
and flashbacks four times each month.  He subscribed to the 
entry "I felt numb after the event or had difficulties 
'feeling'".  He stated he was nervous, tense, felt numb for 
the past 31 years and private doctors all the time were 
treating me for heart conditions.  In response to an entry 
listing "problems that were not present before or have 
become worse since going to southeast Asia", he subscribed 
by check mark to each of a list of 10 psychiatric symptoms, 
including "self-medication with alcohol to block 
out...memories," and "other problems, threatened suicide."  
He stated he had received psychiatric or psychological 
treatment for his nervous condition or treatment for alcohol 
or drug abuse or counseling for his problems within one year 
of separation from service, when doctors told him he had a 
heart condition, and more than one year after separation at 
the Johnson City, Tennessee VAMC (i.e., Mountain Home), in 
November 1987.  Regarding people he knew in Korea who might 
be able to verify some of his experiences, he stated, "lots 
of names, but no addresses."  

VAMC, Mountain Home reported in January 1989 that the veteran 
had received no treatment at that facility; he had only had 
an examination for rating purposes in July 1987.  

VA clinical records received in March 1990; show that the 
veteran sought VA outpatient treatment in November 1990, 
expressing homicidal ideations.  He was assessed to be 
experiencing anxiety associated with increased orthostatis 
due to cardiovascular disease and to depression.  In December 
1989, the veteran reported middle insomnia, 12 months of 
Korean combat as an MP, intrusive memories, past alcohol 
abuse (none past 25 years), conflict with bosses and family 
after war, nightmares of combat weekly, stimulated by daily 
events (e.g., avoids war movies), difficulty enjoying life, 
angry outbursts.  The assessment was PTSD, depression, rule 
out panic disorder.

The veteran was admitted to a VA medical center in March 1990 
after a suicide gesture with a loaded shotgun.  While on a 
weekend pass, the veteran experienced an episode of nausea 
and vomiting.  Upon return from the pass, on interview with 
other family members, the veteran related an incident in 
which he and another soldier had been guarding a bridge and 
an enemy scout was able to sneak up on him and place a gun 
barrel to his head.  He said another soldier who hit the 
enemy's scalp with his rifle saved him.  The interviewer 
deemed the incident significant as the veteran stated he had 
never disclosed this and it was apparent from the reactions 
from the family that they had never heard of the incident.  
He reported his symptoms had begun at the time and he had 
been thinking about the war.  Additional discussion revealed 
other combat experiences he had not disclosed or talked about 
to anyone since they occurred 39 years ago.  The primary 
diagnosis on discharge was PTSD.  

The veteran testified at a hearing in March 1990 that his 
primary duty in Korea was guarding roads and bridges; various 
platoons or squads were assigned to duty in numerous 
locations for up to several days, often less.  He stated he 
received three Bronze Stars, one for the spring offensive, 
one for the Chinese intervention, and he did not recall the 
reason for the third.  He related an instance in which the 
Chinese were assaulting his position, cut off by Marine units 
to the north, and trying to get back north.  During the 
course of the action he was in a building with enemy 
artillery fire passing overhead.  He also described being cut 
off in a location without resupply for several days.  He 
stated a cousin with whom he was close was killed in action 
across a river from his location, of which he learned later; 
he had not known at the time that his cousin had been killed.  
He stated the next day he saw a truck full of dead soldiers, 
which has bothered him since.  He testified that the events 
in Korea did not bother him immediately upon return and 
discharge from the service, but after several years he began 
to have dreams, began to drink, and separated from his wife 
for a year.  He stated he developed a heart problem and had 
passing-out spells starting about 1973; he had had bypass 
surgery, but he doubts he has a problem with his heart 
because he was told later at a VA hospital that his problems 
was his stress.  He stated he now has feelings like he had in 
Korea, especially at night when a car backfires loudly, he 
awakens shaking.  He said he does not dream that much, but he 
does not remember.  He stated that he has become withdrawn 
from friends and neighbors in recent years, but had not 
always been.  He said he has a bad temper, which he takes out 
on his family.  He reported a suicide attempt in which he 
held a loaded shotgun under his chin in his home without 
being aware he was doing so, but his family and a church 
deacon intervened.  He described his psychoactive medication 
regimen.  He said he first had psychiatric treatment when he 
had a VA examination in 1987 and the doctor told him of his 
psychiatric condition.  It was the first time he had ever 
heard of PTSD.

In a statement of May 1990, the veteran reported that his 
first cousin was killed near him during the spring offensive 
when Hawachon Reservoir was blown up in 1951 while his unit 
was trying to use pontoons to save men from the river and 
simultaneously fighting the Chinese.  He was then attached to 
the 11th Engineers.  He reported the men from his outfit, 
[redacted] from New York, and Corporal German, disappeared 
and he did not know what happened to them.  He reiterated the 
incident near Inchon in which the enemy scout who put a gun 
to his head was knocked out by a fellow soldier, whom they 
captured.  He stated his worst nightmare was of guarding a 
place and hearing the Chinese moving and knowing that 
something would happen but not when.  He stated that they 
were cut off from supplies for over a week in the spring of 
1951.  

VA outpatient records from May 1990 to October 1993 showed 
diagnoses and treatment for PTSD, major depression, panic 
attacks with agoraphobia, angina pectoris, syncopal episodes, 
and viral enteritis.

The veteran participated in a VA PTSD program in September 
1990.  In interviewing the veteran about his military 
experiences, he recalled several combat incidents in the 
Inchon area.  He recalled being under fire when helping the 
11th Engineers strengthening a bridge to accept tanks 
retreating from advancing Chinese forces and burning 
equipment to keep it from the enemy.  He became notably upset 
when speaking of seeing Korean and American dead.  A 
particular traumatic memory was of seeing corpses in the 
river with hand grenades attached to them.  He stated he was 
exposed often to dead bodies and he ruminated over those 
memories.  He recalled the body of a cousin in a semitrailer 
full with corpses.  He had frequent memories of a near death 
experience in which a Chinese soldier "stuck a burp gun to 
[his] head but a buddy knocked it aside and [they] took him 
prisoner."  He reported current symptoms of dreams and mixed 
war experiences with current life.  The interviewer noted 
that in therapy at a Vet Center since the spring of 1990, six 
combat instances kept recurring to him:  (1) A traumatic 
memory of seeing a US plane shot down, (2) being driven off 
the road with a messenger, (3) an incident in which a truck 
he was riding in was pushed off a road by a British truck and 
he was unconscious until waking beside a fire in a Korean 
hut, (4) seeing bodies in foxholes charred by flame-throwers, 
(5) terror from having artillery fired over him, and (6) the 
near death burp gun incident.

Based on collateral interviews in September 1990 with the 
veteran's wife since 1948 and his adult daughter, an 
interviewing social worker gained the impression the veteran 
was someone who had experienced family turmoil in his teens 
and moderate combat exposure and had maintained a marginal 
adjustment for decades through drinking, compulsive 
overworking during his 27 years as a miner and other jobs, 
and distancing himself from his family until physical 
disablement from his job.  His defenses, which were notably 
characterized by distraction and repression began to fail as 
he had more time to think and lessened activity.  Intrusive 
thoughts, hypervigilance, disturbing dreams, irritability, 
social constriction and hyperarousal in response to stimuli 
concerning the war manifested PTSD.  After psychological 
testing and the collateral interviews, the diagnostic 
impression was PTSD, chronic, with anxiety and depression; 
major depression.

The veteran had VA hospitalizations in June 1990, January 
1991, November 1991, January 1992, February 1992, October 
1992, and October 1993.  Of these, PTSD and major depression 
were the primary diagnosis in January 1991 and January 1992, 
with recurrent hospitalizations with chest pain, syncopal 
episodes, and multiple transient ischemic attacks.  

There are multiple lay statements of record.  Statements of 
April 1992 from H. [redacted], P. [redacted], and S. [redacted], and N. [redacted], 
are to the effect that each knew the veteran prior to and 
after service, and his behavior was drastically changed upon 
his return from service, with much drinking and abusive 
language, which he had not demonstrated previously.

A statement from J. [redacted], on December 1991 states that 
he served with the veteran in the 57th MP Company in 1950 and 
1951, and that the unit was broken up and members assigned 
various locations in Korea.  

A statement from V. [redacted], on December 1991, states that 
he served with the veteran in Company D, 701st MP Battalion 
from November 1950 to late 1951, in Korea, and that the unit 
was originally the 57th MP Company of Camp Stoneman, 
California.  

A statement from K. [redacted], of August 1992 states that he 
served with the veteran in Korea from October 1950 to 
November 1951 and that they engaged with the "China Com. 
[sic]" at Shoe Fly bridge Kim Po Air Base.  

Communications from NARA, in September 1991 states that no 
unit histories or related records for this 57th MP Company or 
the 11th Engineering Company [sic] during the battle of 
Chosin River in spring 1951 have been found.  The U.S. Army 
and Joint Services Environmental Support Group (ESG) 
confirmed by letter in November 1991 the death in action of 
Corporal [redacted], from Broome, New York, on 
September 19, 1951, but could not document the circumstances.  
In a letter of February 1994, ESG confirmed the death in 
Korea of [redacted], on December 2, 1950, but ESG 
could not establish that elements of the 701 MP Battalion 
served in Korea in 1950 or 1951.

In a December 1993 statement, NARA informed the RO that it 
had located the command reports from 1942 to 1951, and 
command report daily journals from 1951 from the 701 MP 
Battalion which would be furnished for a fee.  The RO so 
informed the veteran, who had not obtained and furnished the 
records to VA.  

Private medical records compiled between March and September 
1994, from Internal Medicine Associates note a psychiatric 
diagnosis of depression and anxiety.  PTSD is not mentioned.  
Treatment records otherwise pertain to the veteran's other 
multiple physical problems.  

Records received from the Social Security Administration in 
May 1997 show that the veteran was awarded disability 
insurance benefits due primarily to medical evidence that he 
has severe coronary artery disease and orthostatic 
hypotension.  The medical evidence relied on by the Social 
Security Administration in reaching this determination made 
no reference to the veteran's mental state and/or any 
psychiatric impairment.  

VA clinical records received in July 1997 show that the 
veteran had VA hospitalizations in January 1995, June 1995, 
March 1996, July 1996, and January 1997.  On each 
hospitalization, the veteran's Axis I diagnosis was major 
depression.  On his hospitalization in July 1996, it was 
specifically noted that the veteran experienced a recurrent 
major depressive disorder, indicated to be frequently cycling 
without clear evidence of hypomanic or mania.  PTSD was also 
noted as an additional Axis I diagnosis on his most recent 
hospitalization in January 1997.

On a VA mental disorders examination in July 1997, the 
veteran stated on his return from Korea, the traumatic 
experiences he witnessed there have always been on his mind 
but that he buried himself in work so as not to have time to 
dwell on these experiences.  The veteran said that presently 
it was his memory problem that was his chief complaint but 
also indicated that the problem involved short-term memory 
and that he had no problems remembering his experiences in 
Korea.  The veteran said that he served in an active combat 
zone during the Korean Conflict and performed military 
policeman duties.  When questioned by his examiner, the 
veteran readily described several traumatic events he 
witnessed in Korea.  The examiner noted the veteran's 
description of these events were "apparently accurately and 
reliably".  These events included (A) the time when enemy 
soldier snuck up on him and put a gun to his head, (B) a 
close call when his unit was overrun by the Chinese one 
morning in the winter and one of two trucks would not start, 
causing loss of much equipment and supplies.  (C) Several 
instances of viewing dead bodies which included the body of 
his cousin and (D) being fired at on several occasions.


The veteran's subjective complaints reportedly consisted 
mostly of problems with short-term memory, intrusive 
thoughts, some dreams about his dead war buddies and having a 
gun put to his head as well as general feelings of dysthymia, 
apathy and sadness.  The veteran complained of intrusive 
recollections of wartime events, recurrent distressing dreams 
and nightmares of these events and feelings of anxiety and 
distress when reminded of these events.  In addition, the 
veteran reported persistent avoidance of stimuli by trying to 
avoid thoughts and feelings associated with these events and 
frequent amnesia regarding the details of them.  He reported 
symptoms of emotional numbing, distancing from others, 
difficulty falling asleep, outbursts of anger and problems 
with concentration.  During mental status examination, the 
examiner noted a dramatic change in the veteran's appearance 
when asked detailed questions about his wartime experiences.  
The examiner noted that this change, from relaxed and 
friendly to quiet and distressed, was viewed as genuine and 
attested to the validity of his PTSD.  It was the examiner's 
diagnostic assessment, that the veteran has had two current 
diagnoses.  One, being PTSD, chronic, mild to moderately 
severe, related to his active duty status.  The other, being 
dementia, not otherwise specified, mild.  The examiner added 
that the diagnoses of PTSD clearly stems from the veteran's 
military service in Korea and has had a fluctuating course.




Analysis

Service connection may be granted for a disability, which is 
due to a disease or injury, which was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Further, 38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred and a link established by medical evidence between 
current symptomatology and the claimed inservice stressor.  
If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman's Badge, or similar citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  

The threshold question in the veteran's claim for service 
connection for PTSD is whether he has met his initial burden 
of submitting evidence to show that his claim is well 
grounded, meaning plausible.  As to a PTSD claim, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that such a claim was well grounded where the veteran 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for the purposes) of an 
inservice stressor, which in a PTSD case is the equivalent of 
inservice incurrence or aggravation; and medical evidence of 
a nexus between service and the current PTSD disability."  
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 136-37 (1997); 
See also Caluza v. Brown, 7 Vet. App.  506; See 38 C.F.R. 
§ 3.304(f).  The Board finds that the veteran's claim is well 
grounded.  He has a medical diagnosis of PTSD; lay evidence 
of an inservice stressor and medical evidence as recent as 
his July 1997 VA examination linking his PTSD to service.  
Further, the Board is satisfied that the facts in this case 
have been adequately developed and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

The RO has made repeated efforts to confirm the presence of 
the veteran's unit in Korea and to obtain unit histories that 
he avers may corroborate his participation in combat.  Upon 
inquiry by the RO, the National Archives and Records 
Administration (NARA) informed VA that it could furnish 
certain material retrieved from archives upon receipt of 
payment of a reproduction fee of $151.25.  Whereas VA is not 
required by law to pay such cost of assisting the veteran to 
develop evidence in a claim, VA OPGCPREC 7-95, VA informed 
the veteran that it could not pay for the records the veteran 
sought assistance to obtain, informed the veteran how to 
obtain the records at his expense, and of his ultimate 
responsibility to obtain evidence.  38 C.F.R. 
§ 3.159(c)(1998).  The duty to assist the veteran under 
38 U.S.C.A. § 5107(a) is discharged.  

The veteran has argued for VA to obtain independent medical 
opinion to reconcile or clarify the multiple psychiatric 
diagnoses in the record.  38 C.F.R. § 3.328 (1998).  As 
explained below, the material question in this case is 
verification of alleged stressors, not the diagnosis of PTSD.  
An independent medical opinion is not appropriate for that 
inquiry and need not be obtained.

Although the Board has concluded that the veteran has 
presented a well-grounded claim for PTSD, eligibility for a 
grant of service connection for PTSD on the merits requires 
more; specifically, "(1) [a] current, clear medical 
diagnosis of PTSD...; (2) credible supporting evidence that 
the claimed inservice stressor actually occurred and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen, 10 Vet. App. at 138; see also Suozzi v. Brown, 10 Vet. 
App . 307 (1997).  A determination of service connection is a 
factual finding.

Here the veteran's lay testimony as to inservice stressors 
suffices to well ground his claim.  However, for a grant of 
service connection for PTSD if the record does not 
conclusively establish that the veteran engaged in combat 
with the enemy, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the stressor 
and it must be corroborated by credible supporting evidence.  
See Moreau V. Brown, 9 Vet. App. 389 (1996); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).

The determination as to whether a veteran was engaged in 
combat with the enemy is particularly significant in PTSD 
cases in light of the provisions of 38 U.S.C.A. § 1154(b), 
that specifically allow combat veterans, in certain 
circumstances, to use lay evidence to establish service 
incurrence of a disease or injury by relaxing the evidentiary 
requirements for adjudication.  If the veteran alleges 
participation in combat (as he does here) and such 
participation is verified, and the Board finds his statements 
to be satisfactory evidence of the events he alleges, he need 
not produce further evidence of a stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

The evidentiary rule in § 1154(b) is not circular.  The 
presumption of validity of satisfactory unofficial evidence 
affording veterans of combat with the enemy to prove service 
connection, cannot serve to prove a person is a combat 
veteran.  Whether a person is a combat veteran is a question 
of fact, West v. Brown, 7 Vet. App. 70 (1994), that must be 
proven by "service department evidence that the veteran 
engaged in combat..." 38 C.F.R. § 3.304(f).  Where combat 
with the enemy cannot be established, "the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records which corroborate the veteran's 
testimony as to the incurrence of the claimed stressor."  
West v. Brown, at 76.

According to the veteran's DD Form 214, the veteran has not 
received the Purple Heart or similar decorations or citations 
which could serve as a per se indication that he engaged in 
combat with enemy forces during his service in Korea.  The 
"Korean Service Medal with Three Bronze Stars" noted on the 
DD Form 214 is not a combat action medal.  The Bronze Stars 
are not "the Bronze Star Medal," which is itself only 
equivocable evidence of combat participation.

The only evidence of record other than the veteran's own 
statements and testimony to indicate that he is a veteran and 
had combat with the enemy is a statement by K. [redacted], of 
August 1992, to the fact that he and the veteran engaged with 
the enemy at Shoe Fly bridge Kim Po Air Base.  The statement 
lacks however, the quality of description of details to be 
credible evidence, especially because it states that the 
veteran was "engaged" at a place that the veteran has not 
himself claimed to have fought.  While the veteran testified 
in May 1990 that he was at Kim Po Air Base guarding the 11th 
Engineers who where in the process of reconstructing a 
bridge, the veteran did not testify that he encountered, let 
alone, engaged enemy troops at this location.  The veteran's 
testimony with respect to events at Kim Po Air Base suggest 
only that the area in and around this location was for some 
period of time isolated from supply lines by enemy troops who 
had apparently advanced south of it.  He said that aircraft 
dropped supplies to eat until the roads were open.  He made 
no assertion that he was actively involved in combat with the 
enemy at this location.  It was the veteran's assertions on 
VA examinations in July 1988 and on PTSD examination in 
September 1990 that his ground combat experience occurred at 
Chosin.  The veteran's unit, the 57th MP Company as well as 
the 11th Engineer Company which he indicates he was attached 
to were not, however, found by the NARA to have participated 
in the battle of Chosin River during the veteran's tour of 
duty.  In view of these discrepancies and the veteran's 
service records, the Board finds no basis for finding that 
the veteran engaged in combat with the enemy.

Where the veteran is not a combat veteran, the record must 
otherwise confirm the occurrences of his alleged stressors.  
Corroboration of the death of individuals whose death the 
veteran reported in the record is not confirmation of a 
stressor.  His testimony was, as to his cousin, initially 
that he learned of it after the fact.  His subsequent 
statements about the death of his cousin are inconsistent as 
to when he learned of it and whether he saw his cousin's 
corpse.  As for the death of Corporal [redacted], the veteran 
apparently only learned of it upon the response of ESG.  
Confirming 40 years after the fact of someone who was 
missing, actually died in action cannot be evidence that the 
loss of that person was then traumatic.  The other events 
that the veteran reports as stressors, including having a gun 
put to his head by enemy soldiers are purely uncorroborated 
accounts.  They do not represent credible evidence of the 
incurrence of the alleged event.

After the Court remanded the case to the Board, the Board as 
noted above remanded the case to the RO in March 1997 seeking 
additional development of the record.  The RO requested, in a 
March 1997 letter, additional information from the veteran 
including the submission of statements from fellow service 
colleagues, which would tend to show that he had experienced 
stressful events while stationed in Korea during the war 
there.  The veteran was told that the evidence should be 
submitted as soon as possible, preferably within 60 days, but 
in any event no later than one year from the date of the 
letter.  At this writing, no response has been forthcoming 
from the veteran.  If the veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 
(1991).  Further, if the veteran does not provide additional 
information regarding the alleged stressors, there is no way 
to corroborate, or even attempt to corroborate the 
information.  Swann v. Brown, 5 Vet. App. 229, 223 (1993).  
The service records, in this case, do not corroborate the 
veteran's statements and the veteran has supplied only 
limited, and in some instances conflicting, details to verify 
his claimed stressor events took place.  The Board does not 
consider another remand in order to secure additional 
information to be warranted at this time.  Furthermore, the 
veteran has indicated on VA examination in July 1997, with 
respect to his service colleagues in Korea, that he was 
unable "to remember their names, they are dead."  Thus, no 
additional possibilities of further development to obtain 
corroborating statements from service colleagues apparently 
exist to warrant a further remand.

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  An essential 
element for the grant of service connection for PTSD is 
missing in this case.  Although a diagnosis of PTSD is of 
record, such diagnosis must be assessed in the context of the 
entire body of evidence.  Here, it does not appear from the 
evidence available that the veteran engaged in combat with 
the enemy and the service records or any other source do not 
corroborate his accounts of alleged stressful events in 
service.  See Moreau, 9 Vet. App. 389 (1996); Doran, 6 Vet. 
App. 283, 289 (1994); 38 C.F.R. § 3.304(f).  In light of the 
foregoing, the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.





		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals




